
	
		II
		112th CONGRESS
		1st Session
		S. 617
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Reid (for himself
			 and Mr. Ensign) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to convey
		  certain Federal land to Elko County, Nevada, and to take land into trust for
		  the Te-moak Tribe of Western Shoshone Indians of Nevada, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Elko Motocross and Tribal
			 Conveyance Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Elko Motocross land conveyance
					Sec. 101. Definitions.
					Sec. 102. Conveyance of land to county.
					TITLE II—Elko Indian Colony expansion
					Sec. 201. Definitions.
					Sec. 202. Land to be held in trust for the Te-moak Tribe of
				Western Shoshone Indians of Nevada.
					Sec. 203. Authorization of appropriations.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of the Interior, acting through
			 the Bureau of Land Management.
		IElko
			 Motocross land conveyance
			101.DefinitionsIn this title:
				(1)CityThe
			 term city means the city of Elko, Nevada.
				(2)CountyThe
			 term county means the county of Elko, Nevada.
				(3)MapThe
			 term map means the map entitled Elko Motocross Park
			 and dated January 9, 2010.
				102.Conveyance of
			 land to county
				(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, subject to valid existing rights and the provisions of this section,
			 the Secretary shall convey to the county, without consideration, all right,
			 title, and interest of the United States in and to the land described in
			 subsection (b).
				(b)Description of
			 landThe land referred to in subsection (a) consists of
			 approximately 275 acres of land managed by the Bureau of Land Management, Elko
			 District, Nevada, as generally depicted on the map as Elko Motocross
			 Park.
				(c)Map and legal
			 description
					(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall finalize the legal description of the parcel to
			 be conveyed under this section.
					(2)Minor
			 errorsThe Secretary may correct any minor error in—
						(A)the map;
			 or
						(B)the legal
			 description.
						(3)AvailabilityThe
			 map and legal description shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
					(d)Use of conveyed
			 landThe land conveyed under this section shall be used only as a
			 motocross, bicycle, off-highway vehicle, or stock car racing area, or for any
			 other public purpose consistent with uses allowed under the Act of June 14,
			 1926 (commonly known as the Recreation and Public Purposes Act),
			 (43 U.S.C. 869 et seq.).
				(e)Administrative
			 costsThe Secretary shall require the county to pay all survey
			 costs and other administrative costs necessary for the preparation and
			 completion of any patents for, and transfers of title to, the land described in
			 subsection (b).
				(f)ReversionIf
			 the land conveyed under this section ceases to be used for a public purpose in
			 accordance with subsection (d), the land shall, at the discretion of the
			 Secretary, revert to the United States.
				IIElko Indian
			 Colony expansion
			201.DefinitionsIn this title:
				(1)MapThe
			 term map means the map entitled Te-moak Tribal Land
			 Expansion, dated September 30, 2008, and on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
				(2)TribeThe
			 term Tribe means the Te-moak Tribe of Western Shoshone Indians of
			 Nevada, which is a federally recognized Indian tribe.
				202.Land to be
			 held in trust for the Te-moak Tribe of Western Shoshone Indians of
			 Nevada
				(a)In
			 generalSubject to valid existing rights, all right, title, and
			 interest of the United States in and to the land described in subsection
			 (b)—
					(1)shall be held in
			 trust by the United States for the benefit and use of the Tribe; and
					(2)shall be part of
			 the reservation of the Tribe.
					(b)Description of
			 landThe land referred to in subsection (a) consists of
			 approximately 373 acres of land administered by the Bureau of Land Management,
			 as generally depicted on the map as Lands to be Held in
			 Trust.
				(c)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete a survey of the boundary lines to establish the boundaries of
			 the land taken into trust under subsection (a).
				(d)Conditions
					(1)GamingLand
			 taken into trust under subsection (a) shall not be eligible, or considered to
			 have been taken into trust, for class II gaming or class III gaming (as those
			 terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C.
			 2703)).
					(2)Use of trust
			 land
						(A)In
			 generalThe Tribe shall use the land taken into trust under
			 subsection (a) only for—
							(i)traditional and
			 customary uses;
							(ii)stewardship
			 conservation for the benefit of the Tribe; or
							(iii)residential or
			 recreational development.
							(B)Other
			 usesIf the Tribe uses any portion of the land taken into trust
			 under subsection (a) for a purpose other than a purpose described in
			 subparagraph (A), the Tribe shall pay to the Secretary an amount that is equal
			 to the fair market value of the portion of the land, as determined by an
			 appraisal.
						(C)Use of
			 fundsAny amounts received by the Secretary under subparagraph
			 (B) shall be—
							(i)deposited in the
			 Federal Land Disposal Account established by section 206(a) of the Federal Land
			 Transaction Facilitation Act (43 U.S.C. 2305(a)); and
							(ii)used in
			 accordance with that Act.
							(3)Thinning;
			 landscape restorationWith respect to the land taken into trust
			 under subsection (a), the Secretary, in consultation and coordination with the
			 Tribe, may carry out any fuels reduction and other landscape restoration
			 activities on the land that is beneficial to the Tribe and the Bureau of Land
			 Management.
					203.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 title.
			
